Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments to the claims in conjunction with applicant’s arguments that, “amended claims are directed to an improved user interface implemented via the chatbot as well as additional machine learning features. As such, the claims are not directed to a mere mental process or method of organizing human activity. Further, the combination of claim features here are not routine and conventional activities and are thus patent eligible under at least step two prong two[.]” (Remarks, page 14), are persuasive in overcoming the 35 USC 101 rejection of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
8/8/2022
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693